Citation Nr: 1537022	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right hamstring tendonitis.

2.  Entitlement to service connection for left hamstring tendonitis.

3.  Entitlement to service connection for radiculopathy of the right leg, to include as secondary to a back disability.

4.  Entitlement to service connection for radiculopathy of the left leg, to include as secondary to a back disability.

5.  Whether new and material evidence has been received to reopen entitlement to service connection for a neck disability.

6.  Whether new and material evidence has been received to reopen entitlement to service connection for a back disability.

7.  Whether new and material evidence has been received to reopen entitlement to service connection a right knee disability, to include arthritis of the right knee.

8.  Whether new and material evidence has been received to reopen entitlement to service connection a left knee disability, to include arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to March 1964. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2010 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In a letter, dated December 22, 2014, the Veteran was notified that his hearing had been scheduled for February 11, 2015.  However, the December 22, 2014 letter did not contain the Veteran's correct mailing address.  Specifically, in an August 2014 response to a supplemental statement of the case, the Veteran's representative indicated that the Veteran's address had changed, and provided his current address.  The December 22, 2014 letter was sent to the Veteran's prior address rather than to his new address.  The Veteran did not appear for his scheduled Board hearing and the inaccurate address on his letter may have been the reason for this failure to report. 

Thus, the Board finds that the Veteran should again be afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  

A remand is required in order to afford the appellant his clearly requested Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




